Citation Nr: 0032887	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	S. Russell Scholz, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1940 to October 
1945.

This appeal arises from April and July 1979 rating decisions 
of the St. Petersburg, Florida Regional Office (RO), which 
denied entitlement to service connection for a neck 
disability.  This appeal was perfected in July 1979.  
Accordingly, the veteran's current claim has been outstanding 
since the original date of claim in January 1979.  


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claim.

The veteran contends that the RO erred by failing to grant 
service connection for a neck disability that is the result 
of a neck injury suffered in a truck convoy in service.  The 
veteran has testified regarding this accident and he has 
submitted affidavits in support of the facts underpinning his 
claim.  He has indicated that he was treated following the 
accident at Fort Richardson in Alaska.  Also submitted in 
support of the veteran's claim is an October 1999 statement 
from Kamel Elzawahry.  Dr. Elzawahry concluded, based on the 
veteran's history and a current examination, that it was 
clear that cervical disk disease was service connected.

Some of the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire at 
the National Personnel Records Center (NPRC).  Where records 
are unavailable through no fault of the veteran (as is the 
situation here), VA is under a heightened obligation to 
assist in the development of the evidence.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are presumed destroyed, there is a duty to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  Moreover, where the claimant's service medical 
records have been destroyed or lost, VA is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

In this case, the RO should directly contact the medical 
facility at Fort Richardson and obtain any records relative 
to the veteran.  The RO should advise the veteran of his 
right to submit alternative forms of evidence.  Moreover, the 
NPRC should conduct a search for SGO records relative to the 
veteran's period of enlistment (one such record has already 
been submitted by the veteran).

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for neck disability since 
service, and then obtain treatment records from all available 
sources.

VA must also obtain a Social Security Administration (SSA) 
decision regarding a claim for disability benefits as well as 
all medical records upon which a decision was based.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  In this case, a 
June 1979 SSA letter to the veteran informed him that he was 
entitled to receive Supplemental Security Income (SSI) 
benefits due to disability.  Accordingly, the RO should 
contact the SSA and obtain a copy of the SSA decision(s) 
awarding SSI benefits as well as the records upon which all 
decisions were based.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for the disability at issue.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained and then associate 
them with the claims file.  In addition, 
the RO should directly contact Fort 
Richardson in Alaska and obtain any 
records of medical treatment for the 
veteran.

2.  The RO should undertake appropriate 
steps to contact the SSA and obtain 
legible copies of the decision(s) 
concerning the veteran's award of SSI 
benefits as well as the records upon 
which all decisions were based.

3.  The RO should have its military 
records specialist contact the NPRC and 
request all service medical records for 
the veteran's November 1940 to October 
1945 period of active service.  In 
addition, the RO should request a search 
of SGO documents in order to ascertain 
whether there are any medical records 
available relative to the veteran's 
period of military enlistment.  Once 
obtained, all records should be 
permanently associated with the claims 
folder. 

4.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

5.  The veteran should be afforded a VA 
examination by a board of 2 orthopedists.  
The claims folder must be made available 
to the examiners prior to the 
examination.  All disability should be 
evaluated in relation to its history and 
the veteran should be afforded all 
necessary diagnostic testing.  Based on a 
review of the medical evidence and the 
current examination, the examiners should 
provide diagnoses for all disability of 
the neck and provide a medical opinion as 
to whether it is at least as likely as 
not that any current neck disability is 
proximately due to a neck injury suffered 
during service.  The answer to this 
question should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

The board of 2 orthopedists should 
reconcile any medical conclusion(s) that 
conflicts with those previously made 
regarding the etiology of neck disability 
to include Dr. Elzawahry's October 1999 
opinion, and provide detailed reasons for 
any point of disagreement.  

6.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physicians and 
request that all questions be answered.

7.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

8.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all of 
the evidence of record.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



